Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Merene Philip on 4/5/21.

The application has been amended as follows: please amend claim 1, 8, 14 and 22.

1. 	(Currently amended) A method, comprising:
configuring, by at least one computer processor, an allocation of a task sequence and machine resources to a container;
running, by the at least one computer processor, the task sequence, wherein the task sequence is configured to be run continuously as a plurality of units of work multiplexed on the container corresponding to the task sequence; 
processing, by the at least one computer processor, a unit of work, of the plurality of units of work, within a window to control data captured from a data stream, 
automatically changing, by the at least one computer processor, the allocation, based at least in part on the window, responsive to a determination of an increase in data volume of the data stream for processing by the container via the task sequence, wherein the automatically changing the allocation comprises modifying a quantity of the machine resources allocated to the container, wherein the determination of the increase in data volume of the data stream is based on performing a data stream analysis of the data stream and identifying the task sequence to be surging.

8. (Currently amended) A system, comprising:
memory and at least one computer processor coupled to the memory and configured to: configure an allocation of a task sequence and machine resources to a container; run the task sequence, wherein the task sequence is configured to be run continuously as a plurality of units of work multiplexed on the container corresponding to the task sequence;
process a unit of work, of the plurality of units of work, within a window to control data captured from a data stream, wherein the data stream is partitioned into a plurality of batches comprising a time-slice constraint, a batch-size constraint, or a combination thereof; and
automatically change the allocation, based at least in part on the window, responsive to a determination of an increase in data volume of the data stream for processing by the container via the task sequence, wherein the automatically changing the allocation comprises modifying a quantity of the machine resources allocated to the , wherein the determination of the increase in data volume of the data stream is based on performing a data stream analysis of the data stream and identifying the task sequence to be surging.

14. (Currently amended) A non-transitory computer-readable storage device comprising computer-executable instructions that, when executed by at least one computer processor, cause the at least one computer processor to perform operations comprising:
configuring an allocation of a task sequence and machine resources to a container; running the task sequence, wherein the task sequence is configured to be run continuously as a plurality of units of work multiplexed on the container corresponding to the task sequence;
processing a unit of work, of the plurality of units of work, within a window to control data captured from a data stream, wherein the data stream is partitioned into a plurality of batches comprising a time-slice constraint, a batch-size constraint, or a combination thereof; and
automatically changing the allocation, based at least in part on the window, responsive to a determination of an increase in data volume of the data stream for processing by the container via the task sequence, wherein the automatically changing the allocation comprises modifying a quantity of the machine resources allocated to the container, wherein the determination of the increase in data volume of the data stream is based on performing a data stream analysis of the data stream and identifying the task sequence to be surging.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773.  The examiner can normally be reached on Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMY E LEE/Primary Examiner, Art Unit 2195